DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract should be within the range of 50 to 150 words in length. New abstract should be clean copy of amended abstract.  Correction is required.  See MPEP § 608.01(b).




Claim Objections
Claims 1, 4, 8 are objected to because of the following informalities:  all 9  recitations of              
“ subcircuit ”  should be recited as   “ sub-circuit ” .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 15-16, 19, 21-22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by  Li et al (US Pub. 2012/0105411  in IDS).
               Regarding Claim 1, Li et al teaches a shift register circuit (SR1 in Fig.1), comprising an input subcircuit and a signal output subcircuit, wherein the input subcircuit comprises:  a control module, the control module being connected with an input signal terminal and a first voltage terminal, and the control module being configured to output a signal of the first voltage terminal to a voltage dividing node under a control of an input signal provided by the input signal terminal (Fig.1-2; Paragraph 0037-0046); 
an input module, an input terminal of the input module being connected with the voltage dividing node, an output terminal of the input module being connected with the signal output subcircuit, the input 
a voltage dividing module (Fig.3, 4; Paragraph 0047-0059), a first terminal of the voltage dividing module being connected with the control module, a second terminal of the voltage dividing module being connected with a second voltage terminal (Fig.3, 4; Paragraph 0047-0059), 
a resistance value of the voltage dividing module having a negative relationship with a temperature (Fig.2, 5; Paragraph 0037-0046, 0060-0068), and 
the signal outout subcircuit is connected with an output terminal of the input module, and the signal output subcircuit is configured to output a gate scan signal from an output signal terminal under a control of the input module (Fig.1-2; Paragraph 0037-0046).

               Regarding Claim 2, Li et al teaches the shift register circuit wherein the control module comprises an input thin film transistor, a control terminal of the input thin film transistor is connected with the input signal terminal, a first terminal of the input thin film transistor is connected with the first voltage terminal, and a second terminal of the input thin film transistor is connected with the voltage dividing node. (Fig.3-6; Paragraph 0047-0053, 0061-0068).

               Regarding Claim 3, Li et al teaches the shift register circuit wherein the first voltage terminal is a power supply voltage signal terminal which is capable of providing an effective potential signal. (Fig.3-4; Paragraph 0047-0056).

               Regarding Claim 4, Li et al teaches the shift register circuit wherein the input module comprises a first thin film transistor, a control terminal and a first terminal of the first thin film transistor are 

               Regarding Claims 5, 7, Li et al teaches the shift register circuit wherein the voltage dividing module comprises a thermistor, a terminal of the thermistor is connected with the voltage dividing node, and a remaining terminal of  the thermistor is connected with the second voltage terminal, and the thermistor comprises a negative temperature coefficient thermistor (Fig.2, 5; Paragraph 0037-0046, 0060-0068); wherein a zero power resistance of the negative temperature coefficient thermistor is in a range of 210 Q~230 O at an operating temperature in a range of -25 °C~105 °C. (Fig.2, 5; Paragraph 0037-0046, 0060-0068).
               Regarding Claim 15, Li et al teaches the shift register circuit according to claim 2, wherein the input thin film transistor is a P type thin film transistor. (Fig.3; Paragraph 0047).
               Regarding Claim 16, Li et al teaches the shift register circuit wherein the input signal terminal and the first voltage terminal are a same terminal. (Fig.3-4; Paragraph 0047-0049, 0054-0056).
               Regarding Claim 19, Li et al teaches a gate driver circuit (135 in Fig.1), comprising a plurality of cascaded shift register circuits, each of the plurality of cascaded shift register circuits being the shift register circuit  (Fig.1; Paragraph 0037-0042).
               Regarding Claim 21, Li et al teaches an array substrate, comprising the gate driver circuit  (Fig.1; Paragraph  0037).
               Regarding Claim 22, Li et al teaches a display device, comprising the array substrate (Fig.1; Paragraph 0009, 0037).


Allowable Subject Matter

Claim 8-14, 17, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the shift register circuit wherein the signal output subcircuit comprises a charging-discharging module, a second node holding module, a second node level changing module, a first node nose reduction module and a reset module, wherein a first input terminal of the charging-discharging module is connected with an output terminal of the input module and an output terminal of the first node noise
reduction module at a first node, a second input terminal of the charging-discharging module is connected with a first clock signal terminal, an output terminal of the charging-discharging module is connected with the output signal terminal, and the charging-discharging module is configured for performing a first charging operation under a combined action of an output signal of the first thin film transistor and a first clock signal provided by the first clock signal terminal, and performing a second
charging operation and outputting a gate scan signal under an action of a potential of the first node and the first clock signal; a first input terminal of the second node holding module is connected with the
second voltage terminal, a second input terminal of the second node holding module is
connected with the first node, a first output terminal of the second node holding module is connected with a second input terminal of the second node level changing module, a second output terminal of the second node holding module is connected with an output terminal of the second node level changing module, a third input terminal of the first node noise reduction module and a second input terminal of 
an invalid potential signal provided by the second voltage terminal; a first input terminal of the second node level changing module is connected with a second clock signal terminal, a second input terminal of the second node level changing module is connected with a first output terminal of the second node holding module, an output terminal of the second node level changing module is connected with the second node, and the second node level changing module is configured for changing the potential of the second node under a combined action of a second clock signal provided by the second clock signal terminal and an output signal of the second node holding module; a first input terminal of the first node noise reduction module is connected with the reset signal terminal, a second input terminal of the first node noise reduction module is connected with the second voltage terminal, a third input terminal of the first node noise reduction module is connected with the second node, an output terminal of the first
node noise reduction module is connected with the first node, and the first node noise reduction module is configured for changing the potential of the first node under a combined action of a reset signal provided by the reset signal terminal, the invalid potential signal provided by the second voltage terminal and the potential of the second node; a first input terminal of the reset module is connected with the reset signal terminal, a second input terminal of the reset module is connected with the second node, a third input terminal of the reset module is connected with the second voltage terminal, an output terminal of the reset module is connected with the output signal terminal, and the reset module is configured for resetting a potential of the output signal terminal under a combined action of the reset signal provided by the reset signal terminal, the potential of the second node and the invalid potential signal provided by the second voltage terminal; and the first clock signal has an inverted phase with respect to the second clock signal as claimed in Claim 8.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682.  The examiner can normally be reached on M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                   /VIJAY SHANKAR/              Primary Examiner, Art Unit 2622